Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 10 and 15, drawn to a basic copper chloride particulate matter, wherein the basic copper chloride particulate matter mainly consists of basic copper chloride particles, the basic copper chloride particles having a particle size of 90 um to 250 um in the basic copper chloride particular matter account for 97% or more of a total mass of the basic copper chloride particulate matter.
Group II, claim(s) 5-9 and 11-14, drawn to a preparation method for the basic copper chloride particulate matter according to claim 1, wherein the method comprises the following steps: preparing an ammonium chloride solution with an ammonia nitrogen concentration of 40 g/L to 60 g/L, heating to 70° C. to 90° C., then adding a copper chloride precursor solution and an ammonium chloride precursor solution into the ammonium chloride solution simultaneously in a parallel feeding manner at a flow ratio of 1:0.5 to 1:1.5, maintaining a reaction pH value between 4.2 and 4.8, stopping feeding until a basic copper chloride solid appears at the bottom of a reaction vessel, performing a heat preservation reaction for 1 to 4 hours; then adding a copper chloride raw material solution and an alkaline copper-containing solution simultaneously in a parallel feeding manner, maintaining the reaction pH value between 4.2 to 4.8, reacting for 2 to 4 hours, discharging, washing and drying to obtain the basic copper chloride particulate matter; the copper chloride precursor solution is a copper chloride acidic precursor solution with a copper content of 40 g/L to 60 g/L and a pH of 1.0 to 2.0; the ammonium chloride precursor solution is an ammonium chloride alkaline precursor solution with an ammonium chloride content of 170 g/L to 190 g/L and a pH of 8.0 to 9.5; the copper chloride raw material solution is a copper chloride copper-containing solution with a copper content of 40 g/L to 120 g/L and a pH value of 1.0 to 2.0; and the alkaline copper-containing solution is an alkaline copper-containing solution with a copper content of 30 g/L to 100 g/L and a pH value of 8.0 to 9.5.
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is already suggested by the prior art. See Fang et al. (CN 103351020), evidenced by English translation, which described a basic copper chloride particulate composition, the composition comprising being substantially pure basic copper chloride having a product purity of higher than 99% and a particle size of 195 (or 175 microns) (see embodiment 2 and 3, for example). Therefore, the groups lack unity as they lack a special technical feature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Rejoinder Notice
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611